Citation Nr: 1535521	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  05-24 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic left knee condition to include as secondary to service connected bilateral pes planus.

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The appellant had active duty service from February 3, 1998 to March 9, 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.  This matter was later transferred to the VA RO in Columbia, South Carolina.  

In December 2012, the Board remanded the claims on appeal for additional development and medical inquiry.  The case is again before the Board for appellate review.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The record in this matter consists solely of electronic claims files.  Relevant documentary evidence has not been added to the record since the January 2015 Supplemental Statement of the Case (SSOC).  

REMAND

In relevant part, the December 2012 remand requested that an opinion be included in the claims file addressing the appellant's claim to service connection for a left knee disorder.  In response, the appellant was provided a new VA compensation examination.  The report of the examination, dated in December 2014, contains a finding that the appellant did not have a current left knee disorder.  However, in an apparent contradiction, the report also stated that a left knee condition did not relate to service.  Due to this apparent inconsistency, the case must again be remanded for a clarifying medical opinion.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders). 

Moreover, the new opinion must address two additional factors.  First, medical evidence of record dated during the appeal period (i.e., since the Veteran's August 2003 claim) indicates that competent medical authority diagnosed the appellant with knee disorders during the appeal period.  In July 2005, a VA examiner diagnosed the appellant with left knee patellofemoral syndrome.  An October 2007 private report indicates left knee degenerative joint disease based on x-ray examination, and a May 2008 private report notes arthritis in the left knee.  Based on this evidence, the examiner should comment on whether a left knee disability diagnosed during the appeal period relates to service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement of a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim).  

Second, the examiner should also comment on the issue of secondary service connection.  The appellant has repeatedly argued during the appeal period that her left knee problems stem from disability associated with her service-connected bilateral foot disabilities.  38 C.F.R. § 3.310.    

Further, any recent VA treatment records relevant to these claims should be included in the claims file.  The most recent records are dated in April 2014.  

As the claim to a TDIU is inextricably intertwined with the claim to service connection for a left knee disorder, it must be remanded as well.  See Smith v. Gober, 236 F.3d 1370, 1373 (Fed.Cir.2001) (where the facts underlying separate claims are "intimately connected", the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).       

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent records are dated in April 2014.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 
2.  Return the appellant's claims folder to the December 2014 VA examiner (or suitable substitute) for review and elaboration of the December 2014 report and opinion.  The examiner should again review the claims file, to include the aforementioned reports and opinions, and a copy of this remand.  The examiner should then offer an addendum opinion on the following questions:

(a)  Is it at least as likely as not (probability of 50 percent or higher) that a left knee disorder diagnosed during the appeal period began in service, was caused by service, or is otherwise related to active military service?  Note that during the appeal, the following disabilities have been diagnosed: patellofemoral syndrome (July 2005); degenerative joint disease (October 2007).

(b)  If the answer to (a) is negative, is it at least as likely as not that a left knee disorder is proximately due to or the result of a service-connected foot disorder? 

(c)  If the answers to (a) and (b) are negative, is it at least as likely as not that a left knee disorder has been aggravated during the appeal period (i.e., permanently worsened beyond the natural progress) by a service-connected foot disorder?  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  
The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The appellant's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disorders.  

3.  Thereafter, review the claims file to ensure that all requested development has been completed satisfactorily.  Then readjudicate the claims on appeal, to include the claim to a TDIU.  If any benefit remains denied, issue an appropriate SSOC and provide the appellant and her representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

